AO 94 (Rev. 01/09) Commitment to Another District


                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                            OCALA DIVISION

UNITED STATES OF AMERICA

v                                                                      CASE NO: 5:21-mj-1009-PRL
                                                              Charging District’s Case No. 1:21-mj-12
MICHAEL CURZIO


                                 COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the District of Columbia.

          The defendant:             ☐ will retain an attorney.
                                     ☒ is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

        IT IS ORDERED: The United States marshal must transport the defendant, together with
a copy of this order, to the charging district and deliver the defendant to the United States marshal
for that district, or to another officer authorized to receive the defendant. The marshal or officer
in the charging district should immediately notify the United States attorney and the clerk of court
for that district of the defendant’s arrival so that further proceedings may be promptly scheduled.
The clerk of this district must promptly transmit the papers and any bail to the charging district.


Date: January 19, 2021
